Name: Commission Regulation (EEC) No 743/91 of 26 March 1991 amending Regulations (EEC) No 261/91 and (EEC) No 502/91 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 No L 80/24 Official Journal of the European Communities 27 . 3. 91 COMMISSION REGULATION (EEC) No 743/91 of 26 March 1991 amending Regulations (EEC) No 261/91 and (EEC) No 502/91 fixing the export refunds on milk and milk products HAS ADOPTED THIS REGULATION : Article 1 1 . Footnote (") in the Annex to Regulation (EEC) No 261 /91 is hereby replaced by the following : '(**) This amount shall not apply to butter exported pursuant to Commission Regulation (EEC) No 3775/90 (OJ No L 364, 28 . 12. 1990, p. 2), for which the refund applicable is that fixed for the other des ­ tinations .' 2. Footnote (") in the Annex to Regulation (EEC) No 502/91 is hereby replaced by the following : '(**) This amount shall not apply to butter exported pursuant to Commission Regulation (EEC) No 3775/90 (OJ No L 364, 28 . 12. 1990, p. 2), for which the refund applicable is that fixed for the other des ­ tinations .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of German unification (3), and in particular Article 3 thereof, Whereas Commission Regulations (EEC) No 261 /91 (4) and (EEC) No 502/91 (^ set a special refund for the export of butter to the Soviet Union ; whereas pursuant to Article 1 ( 1 ) of Commission Regulation (EEC) No 3775/90 (6) Germany is authorized to continue to supple ­ ment from national funds the amount of the refund fixed by Community rules for the export of milk and milk products ; whereas it is , therefore, appropriate to grant the refund normally applicable for other destinations for such exports of butter to the abovementioned destination ; whereas Regulations (EEC) No 261 /91 and (EEC) No 502/91 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 ( 1 ) shall apply from 1 February 1991 . Article 1 (2) shall apply from 1 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 362, 27. 12. 1990, p. 5 . (3) OJ No L 353, 17. 12. 1990, p. 23 . (4) OJ No L 27, 1 . 2. 1991 , p. 89 . 0 OJ No L 55, 1 . 3 . 1991 , p. 74. OJ No L 364, 28 . 12. 1990, p. 2.